DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status
Acknowledgment is made of the amendment filed on 12/13/2021 which amended claims 1, 14, and 17-20. Claims 1-20 are currently pending.  


35 USC § 101 Discussion
The claims are drawn to patent eligible subject matter on the basis that they do not recite an abstract idea as described in MPEP 2106.04. Specifically, they do not recite a mathematical concept as described in MPEP 2106.04(a)(2), subsection I, one of the certain methods of organizing human activity described in MPEP 2106.04(a)(2), subsection II, or a mental process described in MPEP 2106.04(a)(2), subsection III. Though the independent claims recite “calculating,” the claims are only based on or involve a mathematical concept. Furthermore, the claims could not be practically performed in the human mind because the recitations of “calculating a standard 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.	
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious organizing operating information for each of lithography cells that are each an apparatus group formed of a set of apparatuses and form the lithography system configured to perform resist coating, exposure, and development and saving the operating information for each of the lithography cells; creating a the manufacturing lines each including at least two of the lithography cells in which a same wafer is exposed, based on the standard maintenance timing for each of the consumables for each of the lithography cells, information on a downtime due to exchange of the consumable for each of the lithography cells, and information on a loss cost due to the downtime for each of the lithography cells or for each of the manufacturing lines, so as to reduce the downtime for each of the manufacturing lines; and outputting a result of the creation of the maintenance schedule plan. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 17, the prior art of record, either alone or in combination, fails to teach or render obvious a processor communicatively coupled to a memory, the processor configured to: organize operating information for each of lithography cells that are each an apparatus group formed of a set of apparatuses and form the lithography system configured to perform resist coating, exposure, and development, and to save the operating information for each of the lithography cells; create a maintenance schedule plan for each of the consumables for each of the lithography cells for each of manufacturing lines, the manufacturing lines each including at least two of the lithography cells in which a same wafer is exposed, based on the standard maintenance timing for each of the consumables for each of the lithography cells, information on a downtime due to exchange of the consumable for each of the lithography cells, and information on a loss cost due to the downtime for each of the lithography cells or for each of the manufacturing lines, so as to reduce the downtime for each of manufacturing lines; and output a result of the creation of the maintenance schedule plan. These limitations in combination with the other limitations of claim 17 render the claim non-obvious over the prior art of record.
Regarding claim 20¸ the prior art of record, either alone or in combination, fails to teach or render obvious the processor executes the instructions in the program, to execute functions of organizing operating information for each of lithography cells that are each an apparatus group formed of a set of apparatuses and form a lithography system configured to 6Application No. 17/134,944 Docket No. 003900-GPO109 perform resist coating, exposure, and development and saving the operating information for each of the lithography cells; creating a maintenance schedule plan for each of the consumables for each of the lithography cells for each of manufacturing lines, the manufacturing lines each including at least two of the lithography cells in which a same wafer is exposed, based on the standard maintenance timing for each of the consumables for each of the lithography cells, information on a downtime due to exchange of the consumable for each of the lithography cells, and information on a loss cost due to the downtime for each of the lithography cells or for each of the manufacturing lines, so as to reduce the downtime for each of manufacturing lines; and outputting a result of the creation of the maintenance schedule plan. These limitations in combination with the other limitations of claim 20 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Umatate et al. (US Patent No. 5,243,377, Umatate hereinafter) discloses organizing operating information for each of lithography cells that are each an apparatus group formed of a set of apparatuses and form the lithography system configured to perform resist coating, exposure, and development and saving the operating information for each of the lithography cells (Figs. 1-8, col. 1, lines 21-29, col. 3, lines 3-36, col. 4, lines 1-34, col. 10, lines 44-53, a plurality of exposure apparatuses EXP coupled to coater-developers CD are arranged to coat substrates with resist, expose substrates, and develop the exposed substrates, and the host manages the operations of the apparatuses). However, Umatate does not teach or render obvious the manufacturing lines each including at least two of the lithography cells in which a same wafer is exposed, and organizing maintenance information on consumables that are each a maintenance target in each of the apparatuses in the apparatus group for each of the lithography cells and saving the maintenance information on each of the consumables for each of the lithography cells; calculating a standard maintenance timing for each of the consumables for each of the lithography cells based on the operating information for each of the lithography cells and the maintenance information on the consumable for each of the lithography cells; creating a maintenance schedule plan for each of the consumables for each of the lithography cells for each of manufacturing lines based on the standard maintenance timing for each of the consumables for each of the lithography cells, information on a downtime due to exchange of the consumable for each of the lithography cells, and information on a loss cost due to the downtime for each of the lithography cells or for each of the manufacturing lines so as to reduce the downtime for each of the manufacturing lines; and outputting a result of the creation of the maintenance schedule plan.
Yamamoto et al. (US PGPub 2009/0185151, Yamamoto hereinafter) discloses a single manufacturing line having two lithography apparatuses which are used to perform a double light exposure process on a wafer (Fig. 1, para. [0052, photolithography process section 1a includes first light exposure process apparatus 3a and second light exposure process apparatus 3b to pattern the wafers twice), but Yamamoto does not describe or render obvious organizing maintenance information on consumables that are each a maintenance target in each of the apparatuses in the apparatus group for each of the lithography cells and saving the maintenance information on each of the consumables for each of the lithography cells; calculating a standard maintenance timing for each of the consumables for each of the lithography cells based on the operating information for each of the lithography cells and the maintenance information on the consumable for each of the lithography cells; creating a maintenance schedule plan for each of the consumables for each of the lithography cells for each of manufacturing lines, the manufacturing lines each including at least two of the lithography cells in which a same wafer is exposed, based on the standard maintenance timing for each of the consumables for each of the lithography cells, information on a downtime due to exchange of the consumable for each of the lithography cells, and information on a loss cost due to the downtime for each of the lithography cells or for each of the manufacturing lines, so as to reduce the downtime for each of the manufacturing lines; and outputting a result of the creation of the maintenance schedule plan.
Shirata (US PGPub 2007/0252966) discloses organizing maintenance information on consumables that are each a maintenance target in the apparatus and saving the maintenance information on each of the consumables (Figs. 1-4, paras. [0020], [0030]-[0031], [0129], [0131]-[0133], [0135]-[0136], [0165]-[0170], [0175]-[0177], [0179]-[0182], the main controller 120 monitors and manages the life and required periodic replacement of consumable supplies in the exposure apparatus 10 and coater/developer C/D 50); calculating a standard maintenance timing for each of the consumables based on the operating information and the maintenance information on the consumable (Figs. 1-4, paras. [0017], [0031], [0033], [0129], [0165]-[0168], [0170], [0173]-[0177], [0179]-[0182], [0185]-[0187], [0190]-[0191], the main controller determines the operation of the exposure apparatus based on the period of time required for maintenance work and the timing of replacement of components to optimize the maintenance); creating a maintenance schedule plan, based on the standard maintenance timing for each of the consumables, information on a downtime due to exchange of the consumable for the lithography cell (Figs. 1-4, paras. [0017]-[0021], [0031], [0033], [0129], [0165]-[0168], [0170], [0173]-[0177], [0179]-[0182], [0185]-[0187], [0190]-[0191], the main controller determines the schedule of maintenance work to replace replacement or consumable components based on the period of time required for maintenance work and the timing of the replacement); and outputting a result (Fig. 3, paras. [0100]-[0101], [0167], [0174], input/output 230, 63 displays the replacement maintenance for the benefit of the operator). However, Shirata does not describe each of the manufacturing lines each including at least two of the lithography cells in which a same wafer is exposed, and thus Shirata does not teach or render obvious creating a maintenance schedule plan for each of the consumables for each of the lithography cells for each of the manufacturing lines, the manufacturing lines each including at least two of the lithography cells in which a same wafer is exposed, based on the standard maintenance timing for each of the consumables for each of the lithography cells, information on a downtime due to exchange of the consumable for each of the lithography cells, and information on a loss cost due to the downtime for each of the lithography cells or for each of the manufacturing lines, so as to reduce the downtime for each of the manufacturing line and outputting a result of the creation of the maintenance schedule plan. 
Kamisuwa et al. (US PGPub 2009/0210278, Kamisuwa hereinafter) discloses information on a loss cost due to the downtime (Figs. 2, 4, 11-15, abstract, paras. [0067], [0069], [0096]-[0105], [0107]-[0112], the predetermined cost and risk includes loss suffered because of unavailability of the maintenance target for performing production, and this loss is used to determine the desired maintenance interval); and outputting a result of the creation of the maintenance schedule plan (Figs. 15, 16, 19, 20, 27, 30, 31, paras. [0063], [0064], [0096]-[0105], [0107]-[0112], [0120], [0130], [0162], [0182], the output device 25 presents the consumable to be replaced and the plan to replace the consumable). However, Kamisuwa does not teach or suggest organizing operating information for each of lithography cells that are each an apparatus group formed of a set of apparatuses and form the lithography system configured to perform resist coating, exposure, and development and saving the operating information of each of the lithography cells and creating a maintenance schedule plan for each of the consumables for each of the lithography cells for each of manufacturing lines, the manufacturing lines each including at least two of the lithography cells in which a same wafer is exposed, based on the standard maintenance timing for each of the consumables for each of the lithography cells, information on a downtime due to exchange of the consumable for each of the lithography cells, and information on a loss cost due to the downtime for each of the lithography cells or for each of the manufacturing lines, so as to reduce the downtime for each of the manufacturing lines. 
Kurihara et al. (US Patent No. 6,697,695) discloses gathering data in a laser device apparatus to predict the lifetime of consumable components and to predict problems before occurrence (col. 2, lines 33-40, col. 5, lines 1-35, col. 11, lines 4-31, col. 15, lines 65-68, col. 16, lines 44-48, col. 20, lines 53-67), but Kurihara does not teach or render obvious each of the manufacturing lines each including at least two of the lithography cells in which a same wafer is exposed and thus does not teach or render obvious creating a maintenance schedule plan for each of the consumables for each of the lithography cells for each of the manufacturing lines, the manufacturing lines each including at least two of the lithography cells in which a same wafer is exposed, based on the standard maintenance timing for each of the consumables for each of the lithography cells, information on a downtime due to exchange of the consumable for each of the lithography cells, and information on a loss cost due to the downtime for each of the lithography cells or for each of the manufacturing lines, so as to reduce the downtime for each of the manufacturing line and outputting a result of the creation of the maintenance schedule plan. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882